Title: To James Madison from David Ramsay, 5 September 1809
From: Ramsay, David
To: Madison, James


Sir
Charleston S. C. Septr 5th. 1809.
With great pleasure I obey the orders of my fellow citizens of Charleston in forwarding to you the inclosed copy of the resolutions this day adopted by them. These resolutions were prepared by a large committee indiscriminately appointed and afterwards unanimously adopted by a very numerous assemblage of citizens of different political principles. The disavowal of the late negotiation by the British Ministry though it calls for no gratitude is likely to result in good. It has materially forwarded an extensive association for the promotion of domestic manufactures on a national scale. It has induced a beleif that the failure of past negotiations was not chargeable on the administration of our government—and it has essentially contributed to the union of our citizens. The names of parties which heretofore have prevailed are in a fair way of being exchanged for the honorable appellation of Americans. With the most exalted sentiments of respect and esteem I am your most obedient servant
David Ramsay
  
[Enclosure]
Charleston South Carolina 5th Septr. 1809.
At a Meeting of the Citizens this day, held in St. Michael’s Church, agreeable to adjournment
Dr David Ramsay in the chair
John. S. Cogdell Secretary.
The Committee appointed at the Meeting of the 29th Ulto. Reported sundry Resolutions, which being read by the Chairman, were unanimously agreed to and are as follow.
Whereas it appears by the proclamation of the President of the United States, of the 9th. Ulto, that the arrangement lately concluded by him and the Minister of his Britannic Majesty has been disavowed by the Government of the latter tho’ the United States had performed with the utmost promptitude and good faith the Stipulations incumbent on them; in consequence of which the sincere and honourable endeavours of our Government to meet that nation on a footing of Amity and pacification have failed, And all the Evils resulting from their Orders in Council are again visited upon our peaceful and Rightful Commerce under circumstances peculiarly injurious and insulting, while the other numerous Violations of our Neutral Rights and national honour, of which we have so long and so justly complained, remain altogether unredressed.
And Whereas the arrangement, so happily concluded, contained in the Opinion of this Meeting, no more than this Government was in honour bound to demand, and no more than the Government of Great Britain was in justice obliged to grant and has been rejected by the latter, under pretences as affrontive as they are unjust, It becomes our duty as a free people (among whom public Sentiment Constitutes National Strength) at so important a Crisis to animate and confirm the Resolves of our Rulers and Representatives by an expression of our Confidence and to proclaim to the World, that, breathing this Confidence and united to a Man, in the Love of our inestimable Government and our excellent Constitution, it is our determination to support by every Sacrifice and at every hazard the honour of our Country and the just Rights of a great and Independent people.
Therefore
Resolved, That we, the Citizens of Charleston and its Vicinity, of every political denomination in this meeting Assembled, feel the highest indignation and resentment at the manner in which the United States have been treated in the late Negotiation; nor will these feelings be allayed by the belief, that the Conduct of the British Ministry in the transaction, was not characterized by the guilt of perfidy, for the pretences on which they have acted would not therefore cease to be as unjust as they are incompatible with the pride and honour of an Independent Nation.
Resolved That we have the highest confidence in the Virtue, Ability and prudence of the president of the United States—that we highly approve of the prompt and dignified manner in which he has renewed the Operation of the Nonintercourse Laws and solemnly pledge to him, to Congress and to our Country, our Lives, our fortunes and our sacred honour to support the Government in all the measures, which the Crisis shall demand, tho’ they should subject us to the privations, and involve us in the Calamities of a just and necessary War.
Resolved that the present alarming situation of our public Affairs demands a Union of all our Citizens—That we will on this point and at this time silence the controversies of party, forget the interests and prejudices of local situation and with a generous emulation strive with each other, who shall best serve the great Cause of our beloved Country.
Resolved That a copy of the foregoing Resolutions be signed by the Chairman of this Meeting, and transmitted by him to the President of the United States.

David Ramsay Chairman
Attested by
John. S. Cogdell
Secretary.

